Judgment unanimously reversed on the law without costs and claim dismissed. Memorandum: The trial court erred in concluding that claimant was subjected to “excessive confinement.” Claimant had no right to be released on parole in November 1984. Whether to grant parole is a discretionary determination (Tarter v State of New York, 68 NY2d 511) and the claim that if a hearing had been conducted in November 1984, claimant would have been released on parole is mere speculation. Claimant’s maximum expiration date was March 14, 1986. Therefore, since claimant’s imprisonment until February 1985 was not unlawful, her claim for false or negligent imprisonment must be dismissed (see, Broughton v State of New York, 37 NY2d 451, 456). (Appeal from judgment of Court of Claims, Quigley, J. — false imprisonment.) Present — Callahan, J. P., Denman, Green, Balio and Davis, JJ.